Citation Nr: 0301469	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
June 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a August 2001 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

A right knee disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

A right knee disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that an enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating action, and were provided with a notification 
letter, in April 2001, and a Statement of the Case for the 
issue on appeal, in March 2002, which included the 
notification of the information and medical evidence 
necessary to substantiate this claim.  The veteran has not 
identified any relevant medical records that have not been 
obtained.  The veteran was given the opportunity for a 
hearing on appeal, but did not appear.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  

Evidence of record shows that the veteran was treated 
during service for a conversion reaction, left flank pain 
and a left hydrocele.  There are not complaints or 
manifestations of a right knee disorder.  An examination 
was afforded the veteran by VA in October 1954.  At that 
time, the veteran reported that during service, he had had 
pain and swelling in the right ankle after having his leg 
pulled during target practice in an attempt to get him 
into the correct position.  Again, there were no 
complaints of a right knee disorder.  

In a statement, dated in October 2000, the veteran's 
private physician reported that the had treated the 
veteran's during the 1970's, 1980's and 1990's, for a 
right knee condition.  It was noted that the veteran 
reported a history of right knee fracture while serving in 
the armed forces.  The physician stated that, due to his 
retirement from practice, he could not provide additional 
information.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

Review of the service medical records shows no indication 
of a right knee disorder.  Although the veteran's private 
physician reported that he had treated the veteran for a 
disability that had its onset during service, this opinion 
is based upon the unsubstantiated history as reported by 
the veteran.  This is not considered to be competent 
medical evidence that establishes the claim because a 
medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

Under these circumstances, as a right knee disorder was 
not manifested during service or shown to be due to any 
inservice event, service connection is denied.  


ORDER

Service connection for a right knee disorder is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

